Opinion by:
ALMA L. LÓPEZ, Justice.
Leonard Santoya, in his capacity as Justice of the Peace for Precinct 1 of Maverick County (“Santoya”) and Cesar Irache-ta, in his capacity as Justice of the Peace for Precinct 3 of Maverick County, Texas (“Iracheta”) appeal a summary judgment granted in favor of Carlos A. Pereda, Jr., in his capacity as County Auditor of Maverick County, Texas (“Pereda”). The summary judgment was granted based on the trial court’s finding that Pereda did not abuse his discretion in refusing to pay the increased salaries to Santoya and Iracheta set forth in a Compromise and Settlement Agreement between Santoya, Iracheta, and the Commissioners’ Court of Maverick County, Texas (“Commissioners’ Court”). We reverse the trial court’s judgment and render judgment ordering Pereda to pay Santoya and Iracheta in accordance with the terms of the settlement agreement.
Background
In 1999, the Commissioners’ Court raised the salaries of Santoya and Iracheta to $13,000; however, it raised the salaries of two other justices of the peace to $23,000. The Commissioners’ Court justified the salary differential based on the greater amount of revenue collected by the other two justices from traffic fines. Although Santoya and Iracheta sought a hearing before the salary grievance committee,1 the salary grievance committee determined that the notice provided by Santoya and Iracheta was untimely and refused to grant them a hearing.
After unsuccessfully attempting to resolve the dispute without litigation, Santo-ya and Iracheta filed suit against the Commissioners’ Court alleging that the Commissioners’ Court had acted illegally in basing their compensation on the amount of traffic fines they collected. After the lawsuit was filed, the county judge was informed by the attorney general’s office that the Texas Transportation Code prohibits basing the compensation of jus*489tices of the peace on the amount of revenue generated in traffic fines.2 In view of that information, the Commissioners’ Court voted to settle their dispute with Santoya and Iracheta. A letter agreement dated November 19, 1999, was signed by the attorneys for the parties, documenting a settlement agreement that had been reached on November 17, 1999.
In accordance with the terms of the settlement agreement, Santoya and Ir-acheta filed a motion to dismiss their lawsuit on November 22,1999. On November 24, 1999, the trial court entered an order dismissing the lawsuit with prejudice, noting “the Court having been fully informed in the premises finds that all things in controversy having been fully comprised and settled by and between the parties.” On January 14, 2000, the trial court signed the compromise and settlement agreement containing the terms of the settlement stating “IT IS SO ORDERED, ADJUDGED AND DECREED.” On February 1, 2000, the trial court signed an order vacating its January 14, 2000, order because it had lost plenary jurisdiction on December 24,1999.
On March 7, 2000, Pereda, without the authority of the Commissioners’ Court, informed Santoya and Iracheta that the salary paid based on the settlement agreement was not authorized because the trial court vacated its order. When Santoya and Ir-acheta did not reimburse the county for the alleged “overpayment,” Pereda deducted the “overpayment” from their subsequent payroll checks.
Santoya and Iracheta filed a petition for writ of mandamus in the trial court seeking to compel Pereda to compensate them in accordance with the terms of the settlement agreement. Pereda filed a motion for summary judgment, asserting that because Santoya and Iracheta did not have a valid district court order setting aside the budgeted salaries or a salary grievance recommendation increasing their salaries, their entitlement to the increased salaries was not clearly established. Pereda testified in his deposition that his duty to pay the increased salaries would have been clearly established if the trial court’s order stating that the terms of the compromise and settlement agreement are “ordered, adjudged and decreed” had not been set aside. Santoya and Iracheta filed a counter motion for summary judgment and provided affidavits establishing that the Commissioners’ Court considered itself bound by the settlement agreement and that Pereda was acting without the authority or consent of the Commissioners’ Court. The trial court granted Pereda’s summary judgment finding that Pereda “did not abuse his discretion in refusing to pay the increased salaries.”
STANDARD OF REVIEW
A writ of mandamus will issue to compel a public official to perform a ministerial act. Anderson v. City of Seven Points, 806 S.W.2d 791, 793 (Tex.1991). An act is ministerial when the law clearly spells out the duty to be performed by the official with sufficient certainty that nothing is left to the exercise of discretion. Id. A writ of mandamus generally will not issue to compel a public official to perform an act which involves an exercise of discretion. Id. However, this rule is not without exception-a writ of mandamus may issue in a proper case to correct a clear abuse of discretion by a public official. Id.
The party moving for summary judgment carries the burden of establishing that no material fact issue exists and that it is entitled to judgment as a matter of law. Rhone-Poulenc, Inc. v. Steel, 997 *490S.W.2d 217, 223 (Tex.1999). When reviewing a summary judgment, we take as true all evidence favorable to the nonmovant. Id. We indulge every reasonable inference and resolve any doubts in the nonmovant’s favor. Id.
When competing motions for summary judgment are filed, and one is granted and the other denied, the reviewing court must review the summary judgment evidence presented by both sides and determine all questions presented. Commissioners Court of Titus County v. Agan, 940 S.W.2d 77, 81 (Tex.1997). We are required to consider all summary judgment grounds the trial court ruled on and the movant preserved for appellate review that are necessary for final disposition of the appeal. Cincinnati Life Ins. Co. v. Cates, 927 S.W.2d 623, 626 (Tex.1996).
Discussion
 Mandamus relief is available if a plaintiff proves that he is entitled to payment as a matter of law and an auditor withholds payment without legal justification. Smith v. McCoy, 533 S.W.2d 457, 460 (Tex.Civ.App.-Dallas 1976, writ dism’d); Ham v. Garvey, 155 S.W.2d 976, 977 (Tex.Civ.App.-San Antonio 1941, no writ). Pereda contends that he had a legal justification for withholding payment because the salary increases were not approved by the salary grievance committee or court order. However, Pereda does not cite any legal authority to support his position that the Commissioners’ Court did not have the authority to settle a pending lawsuit involving a claim regarding the illegality of the court’s action in setting a salary.
Clearly, a commissioners’ court has the general authority to settle pending lawsuits. See Tex. Local Gov’t Code Ann. 115.021 (Vernon 1999); County of Bexar v. Garcia, 974 S.W.2d 107, 109 (Tex.App.-San Antonio 1998, no pet.) (noting possibility of settlement by commissioners’ court as reason for presentment requirement); Op. Tex. Att’y Gen. No. LO-98-103 (1998) (noting authority of commissioners’ court to settle lawsuit). If this were not the case, a county, which can act only through its commissioners’ court, would never be able to resolve litigation through settlement. Nueces County v. De Pena, 953 S.W.2d 835, 836 (Tex.App.-Corpus Christi 1997, no pet.).
Pereda’s position appears to be that in the absence of a formal order by a trial court adopting the provisions of a settlement agreement entered into by a county, the settlement agreement does not establish the legal right to payment thereunder. However, a trial court has discretion in incorporating the terms of a settlement agreement into a final decree. Tex. Civ. PRAC. & Rem.Code Ann. 154.071(b) (Vernon 1999). The incorporation of the terms of the settlement agreement into a court decree is not a prerequisite to the enforceability of the agreement. Tex. Civ. Pkac. & Rem.Code Ann. 154.071(a) (Vernon 1999). The settlement agreement was legally enforceable when the parties reached a settlement and executed the written agreement. Id. Furthermore, the trial court impliedly adopted and approved the terms of the settlement agreement on November 24, 1999, by dismissing the lawsuit filed by Santoya and Iracheta based on the terms and conditions of the settlement agreement. The trial court’s order vacating its subsequent signature on the final settlement agreement does not vacate its initial action dismissing the underlying lawsuit based on the terms and conditions of the parties’ settlement agreement, thereby recognizing the validity of that agreement.
Chapter 152 of the Texas Local Government Code establishes the general procedure for setting salaries of elected *491officials through the budgetary process. No provision in chapter 152 precludes a commissioners’ court from resolving litigation involving the legality of a salary in a peaceable manner. In fact, such a provision would be directly contrary to the state’s policy of encouraging the peaceable resolution of disputes and the early settlement of pending litigation through voluntary settlement procedures. Tex. Civ. Prac. & Rem.Code Ann. 154.002 (Vernon 1999); Elbaor v. Smith, 845 S.W.2d 240, 250 (Tex.1992). Accordingly, Pereda failed to conclusively establish a legal justification for withholding payment. Since San-toya and Iracheta established their entitlement to payment as a matter of law, they were entitled to mandamus relief.
Conclusion
The trial court’s order is reversed. Judgment is rendered ordering Pereda to pay Santoya and Iracheta in accordance with the terms of the settlement agreement between the Commissioners’ Court, Santoya and Iracheta.

. See Tex. Local Gov't Code Ann. § 152.016 (Vernon 1999).


. See Tex. Transp. Code Ann. § 720.002 (Vernon 1999).